DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12-13 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, and 22-23, the prior art does not disclose or make obvious a medical lamp having an arm and a sterilization head, a vacuum, a visible light source, a UV light source, an intake opening and an exhaust opening, and a controller that maintains activation of the vacuum and ultraviolet light source for a predetermined period of time after deactivating the visible light source.
Regarding claims 12-13 and 17-20, the prior art does not disclose or make obvious a medical sterilization lamp having an annular intake opening for a duct, a visible light source outside of the annular-shaped intake opening and a UV light source disposed along a central position of the face of a shroud such that the annular-shaped intake opening is around the second light source.
Regarding claim 21, the prior art does not disclose or make obvious a medical lamp, having a sterilization head with a vacuum and a fan, a blower rearward of the fan configured to generate an air curtain surrounding the gas stream, an intake opening and an outlet opening surrounding the intake opening, and a visible light source and an ultraviolet light source in the lamp head.
In the prior art, Shi (CN 209101130 U) teaches a medical lamp having a UV light, a visible light and a fan.  Shi does not teach the controller for maintaining activation of the UV light and fan for a predetermined time after the visible light is deactivated, or a UV light located inside an annular intake opening in the center of the head, or a blower rearward of a fan configured to generate an air curtain surrounding a gas stream.  Combined light and UV disinfection sources are taught by Liao (US 10,166,309 B2) and Rains (US 9,662,409 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881